Citation Nr: 1609549	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  06-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of acromioclavicular separation, right (right shoulder disability).

2.  Entitlement to a rating in excess of 10 percent for arthralgia, left knee, with slight limitation of motion (left knee disability).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the record.  In October 2010, these matters were remanded for additional development.


FINDING OF FACT

In January 2016, prior to the promulgation of a Board decision in the matters of increased ratings for right shoulder and left knee disabilities, the Veteran requested that his appeal in these matters be withdrawn; there is no question of fact or law in those matters remaining for the Board to consider.


CONCLUSION OF LAW

Regarding the claims of increased ratings for right shoulder and left knee disabilities, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Increased Ratings for Right Shoulder and Left Knee Disabilities

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative (in writing or on the record at a hearing) at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In written correspondence dated in January 2016, the Veteran requested withdrawal of his appeals seeking increased ratings for right shoulder and left knee disabilities.  Accordingly, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration, and, the Board does not have jurisdiction to further consider an appeal in the matters.


ORDER

The appeals seeking increased ratings for right shoulder and left knee disabilities are dismissed.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


